Citation Nr: 0815975	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO. 06-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an effective date prior to May 30, 2003, 
for the assignment of a total disability rating due to 
individual unemployability (TDIU).

2. Entitlement to an effective date prior to May 30, 2003, 
for eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969. He had service in the Republic of Vietnam, where his 
awards and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the RO. 

By a rating action in February 2004, the RO denied the 
veteran's claims for increased ratings for the following 
service-connected disabilities: a rating in excess of 50 
percent for a skull defect; a rating in excess of 30 percent 
for the residuals of a shell fragment wound of the left arm; 
a rating in excess of 30 percent for post-traumatic 
encephalopathy with associated headaches and seizures; and a 
compensable rating for the residuals of a ventral hernia. The 
RO also denied the veteran's claim of entitlement to a TDIU.

In its April 2005 rating action, the RO granted the veteran's 
claim for a TDIU. Later that month, the veteran's 
representative withdrew the veteran's appeal with respect to 
his claims for increased ratings for a skull defect; the 
residuals of a shell fragment wound of the left arm; post-
traumatic encephalopathy with associated headaches and 
seizures; and the residuals of a ventral hernia. Therefore, 
the Board has no jurisdiction over those claims, and they 
will not be considered below. 38 U.S.C.A. § 7104(a) (West 
2002 and Supp. 2007); 38 C.F.R. § 20.101 (2007). 

During the course of the appeal, the veteran's 
representative, Richard A. LaPointe, Attorney, retired from 
the practice of law. In June 2006, the RO notified the 
veteran of its duty to assist him in the development of his 
claims. The RO noted that the veteran could be represented by 
veterans' service organizations, other recognized state or 
local organizations, or other individuals. 

In August 2006, the RO informed the veteran that his case and 
VA records were being transferred to the Board. The RO 
further informed the veteran that he had 90 days from the 
date of the letter to request a hearing, submit additional 
evidence, or appoint a representative to represent him before 
the Board. The RO noted that if he waited longer than 90 
days, he would have to explain to the Board the reason for 
the delay.

To date, the veteran has not notified the Board that he has 
appointed a new representative. 


FINDINGS OF FACT

1. In November 2003, the RO received the veteran's claim of 
entitlement to a TDIU.

2. On May 30, 2003, the veteran became unemployable due 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to May 30, 2003, 
for the assignment of a TDIU have not been met. 38 U.S.C.A. § 
5110(a), (b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(o)(1) (2007).

2. The criteria for an effective date prior to May 30, 2003, 
for eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 have not been met. 38 U.S.C.A. § 3501 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 4.15, 21.3021 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for an effective date prior to May 30, 2003, for the 
assignment of a TDIU and for eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
claimant of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in December 2005 and June 2006, the RO 
notified the veteran of the information and evidence 
necessary to substantiate claims for earlier effective dates 
for the assignment of a TDIU and for eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35. The RO specified the information and evidence to be 
submitted by the veteran, the information and evidence to be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence that pertained to his claims.

In March and June 2006, the RO notified the veteran of the 
manner in which it assigned disability ratings and effective 
dates - that once service connection for a particular 
disability had been established, a disability rating would be 
assigned in accordance with the criteria set forth in the VA 
schedule for evaluating disabilities. 38 C.F.R. Part 4. The 
RO also notified the veteran that an effective date for the 
award of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished. Although the complete notice was not 
provided until after the RO initially adjudicated the 
underlying claims, the effective date issues were properly 
readjudicated in May and June 2006, following the RO's 
December 2005 letter. See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006). Moreover, the Board notes that the 
assignment of an effective date for eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is an action derived from the assignment of the effective 
date that the veteran's service-connected disability became 
permanent and total in nature. In this case, the effective 
date for eligibility for Dependents' Educational Assistance, 
May 30, 2003, the date the veteran's TDIU became permanent in 
nature. Consequently, further development of the effective 
date issues is not necessary.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
an effective date prior to May 30, 2003, for the assignment 
of a TDIU and for eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35. 38 U.S.C.A. It appears 
that all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. As such, the 
record has been fully developed, and it is difficult to 
discern what additional guidance VA could provide to the 
veteran regarding what further evidence he should submit to 
substantiate his claim. Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). The veteran has had ample opportunity to 
participate in the development of his appeal. Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist him in the development of his claims for an 
effective date prior to May 30, 2003, for the assignment of a 
TDIU and for eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35. 38 U.S.C.A. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of those issues. 

Analysis

Essentially, the veteran contends that he should have an 
effective date earlier than May 30, 2003 for his TDIU and 
eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35. He states that his service-connected 
disabilities rendered him permanently and totally disabled 
prior to that time and that earlier treatment records from VA 
will substantiate his claim. He requests that VA retrieve 
records of his treatment provided by VA health care providers 
back to July 1992, the date that the RO is presumed to have 
been in constructive possession of those records. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

After reviewing the record, the Board finds that the veteran 
did not meet the criteria for a permanent and total 
disability rating for compensation purposes prior to May 30, 
2003. Therefore, an effective date for the assignment of an 
effective date prior to May 30, 2003 is not warranted. Since 
eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is predicated on a finding of permanent 
total disability in this case, the effective date of such 
eligibility cannot precede May 30, 2003. Accordingly, the 
appeal is denied.



Effective Date Prior to May 30, 2003, for TDIU

Generally, the effective date of an award of increased 
compensation for service-connected disability (such as a 
TDIU) shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2006).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004). See Servello v. Derwinski, 3 Vet. App. 196 
(1992). 

In this case, the veteran's claim for a TDIU was received in 
November 2003. At that time, his service-connected 
disabilities consisted of the following: a skull defect, 
evaluated as 50 percent disabling, effective March 1, 1969; 
the residuals of a shell fragment wound of the left arm, 
evaluated as 30 percent disabling, effective March 1, 1969; 
post-traumatic encephalopathy with associated headaches and 
seizures, evaluated as 30 percent disabling, effective July 
18, 1990; and the residuals of a ventral hernia, evaluated as 
noncompensable, effective May 1, 1990. A combined 80 percent 
disability evaluation had been in effect since July 18, 1990. 

Despite those disabilities, the veteran reported that until 
May 30, 2003, he had worked full time as a delivery and 
warehouse man. He noted that he had been employed by the same 
company since November 1997. In reviewing the claims file, 
the Board notes that generally, since the time of his 
discharge from service the veteran has been gainfully 
employed at least 36 hours a week. In light of that history, 
it would be incongruous to conclude that he was permanently 
and totally unemployable prior to May 30, 2003. Accordingly, 
an earlier effective date for the assignment of a TDIU is not 
warranted.

In arriving at this decision, the Board has considered the 
veteran's request that his VA medical records dating back to 
1992 be associated with the claims folder. However, even if 
such records were acquired, they would be of no force or 
effect in changing the decision. The decision turns on the 
fact that until May 30, 2003, when the TDIU became effective, 
the veteran had a consistent history of obtaining and 
maintaining substantially gainful employment. To further 
develop the claim under those circumstances would tantamount 
to a fishing expedition. See Olsen v. Principi, 3 Vet. App. 
480 (1992). It would unnecessarily impose additional burdens 
on VA with no benefit flowing to the veteran. Sabonis. 
Therefore, the request for additional development is denied. 

Effective Date prior to May 30, 2003, for Eligibility for 
Dependents' Educational Assistance

For the purposes of Dependent's Educational Assistance under 
38 U.S.C. Chapter 35, basic eligibility exists if the veteran 
was discharged from service under conditions other than 
dishonorable and if he has a permanent and total service-
connected disability. 38 U.S.C.A. § 3501 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.807, 21.3021 (2007). There are other 
avenues through which basic eligibility may be granted; 
however, they involve factors not applicable here, e.g., the 
death of the veteran or if the veteran is currently on active 
duty. Id.

Here, the veteran was honorably discharged from military 
service and he has been found to have a permanent and total 
service-connected disability rating since May 30, 2003. 
Eligibility for Dependent's Educational Assistance under 38 
U.S.C. Chapter 35 is, effectively, derived from and cannot 
precede that date. The law is dispositive of the issue; and, 
therefore, the appeal must be denied. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date prior to May 30, 2003, for 
the assignment of a TDIU is denied.

Entitlement to an effective date prior to May 30, 2003, for 
eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


